Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 03/10/2021 in reply to the Office action of 11/10/2020 has been entered. Claims 1-5, 10 and  12-13 are amended. Claims 1-15 are pending and examined. Applicant/Assignee has not responded to the request for information under 37 CFR 1.105. After repeated telephonic messages and conversation, Applicant has not provided the information requested. This Office action is made a Non-Final rejection. 
Withdrawn Rejections and Objections
	The 112(a) rejection regarding the deposit is withdrawn in view of Applicant’s statement filed in the response. 

Allowable Subject Matter
	Claims 1-5 and 8-15 are allowed.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to an F1 carrot seed/plant produced by crossing a plant of the carrot variety Purple Royale with a second, non-isogenic carrot plant. The specification describes carrot variety Purple Royale on Table 1 of the specification and by means of an intended deposit of the seed of the variety. The specification, however, is silent as to the specific parental lines used to produce the carrot variety Purple Royale and Applicant has not responded to the information requested under Rule 1.105 Information Request filed with the non-final action of 11/10/2020. Example 2 of the specification (pages 31-33) teaches that the carrot variety Purple Royale was produced from multiple way of breeding using different carrot parents. The specification does not state that the parental lines are inbred plants or describe how the breeding was conducted. Therefore, the carrot variety Purple Royale would be at most an F2 hybrid. Therefore, the specific morphological and physiological characteristics of the seed and plant of claims 6-7 are unknown. In addition, limitation an “F1” hybrid of the carrot variety Purple Royale in the claims is inconsistent with Example 2 of the specification. The specification only describes one specifies, namely, Purple Royale variety, sample of seed to be deposited. The claimed seed/plant is a genus of unknown genotypic and phenotypic characteristics which Applicant has no possession. 


The specification has not described a representative species of carrot seed and plants of the genus claimed. The specification only describes a single species, namely, Purple Royale plant with seed to be deposited. Furthermore, the specification fails to describe structural features common to members of the claimed genus of carrot plant and seed. Therefore, the specification has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

This rejection can be obviated by cancelling claims 6-7.

Remarks
Claims 1-5 and 8-15 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662